DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 10-12-2021. As directed, claims 1, 11, 19, and 22 have been amended, claims 9-10, 18, and 21 were previously cancelled, and no new claims have been added. Thus, claims 1-8, 11-17, 19-20, and 22-25 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-12-2021 has been entered.
 

Response to Arguments
Applicant argues that the newly amended limitation that the claimed coil structure enacts generation of “an action potential” via mechanical stimulation through “the helical structure transferring energy from body movement to the tissue”, as recited in independent claims 1, 11, 
Applicant further argues that dependent claims 2-6, 8, 12-14, 16-17, 20, and 22-25 are not rendered obvious by the combination of the previous references because of the deficiencies cited with respect to claims 1, 11, and 19 from which these claims depend. Applicant further argues that Sachs (US 2008/0228241), employed in rejecting claims 7 and 15, fails to cure the cited deficiencies of independent claims 1 and 11. 
	Examiner respectfully disagrees that the combination of Boggs, Bennet ‘301, and Bennet ‘454 fails to render obvious the newly amended limitations to independent claims 1, 11, and 19, and thus disagrees that the rejections to dependent claims 2-8, 12-17, 20, and 22-25 are also overcome by this amendment. Boggs (US 2012/0290055) indicates that the implanted open-coiled helical structure is configured to be flexible, and further has a desirable fatigue life, such that the implanted coil can withstand mechanical failure as a result of the forces (stretching, bending, pushing, pulling, crushing) exerted on the coil by the surrounding tissue (see paragraph 152). Similarly, Bennet ‘454 indicates that the lead implanted within the tissue also must be constructed of a flexible component (see for example paragraph 140), and also indicates that the coil must withstand forces exerted on it by the surrounding tissue (paragraph 83).
	Thus, the implanted coils disclosed by both Boggs and Bennet ‘454 are constructed to withstand forces exerted on them by the tissue into which they are implanted, and further are defined as flexible, therefore by virtue of the flexible coils being implanted into the tissue, and cited as withstanding the force from the surrounding tissue, the coil structures are understood to move/deform within the tissue when mechanically acted upon, thereby acting on the surrounding 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6, 8, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2012/0310301) in view of Boggs (US 2012/0290055) and in further view of Bennett (US 2010/0036454).
Regarding claim 1, Bennett (‘301) discloses a method of delivering pain relief (abstract; paragraph 54) comprising: percutaneously implanting a device in a human via a non-surgical procedure (paragraph 58); and mechanically stimulating at least one of Type Ia and Ib target afferent nerve fibers to generate an action potential in the at least one of Type Ia and Ib target 
Bennet (‘301) discloses a method of implanting a device percutaneously in a human for the purpose of relieving pain via electrical stimulation (paragraphs 54 and 58). Target fibers include type Ia and type Ib afferent nerve fibers (paragraph 54) in order to reduce the patient’s perception of pain (paragraph 5). Bennett explains that innervation of the disclosed afferent fibers occur as a result of mechanically stimulating mechanoreceptor pathways that supply the afferent nerve fibers with stimulation in turn (paragraph 54). Bennet (‘301) also refers to non-target nerve fibers, explaining that decreasing the excitability of non-target nerve fibers help to achieve pain relief in the outlined method (paragraph 75). Bennett (‘301) suggests that pain relief can be achieved by generating action potentials in non-nociceptive (type Ia and type Ib) nerve fibers, in order to help quiet the transmission of nociceptive pain signals to the central nervous system (paragraphs 5 and 43). Further, Bennett (‘301) states that type III and type IV nerve fibers are nociceptive fibers (paragraphs 51 and 52). One of ordinary skill in the art would recognize that avoiding the generation of action potentials in type III and type IV nerve fibers would help reduce the perception of pain in a patient, as these nerve fibers are responsible for sensing and sending pain signals to the brain as per Bennett’s disclosure.
Bennet (‘301) is silent as to the implantation of a flexible, open-coiled helical structure, and its subsequent fibrotic ingrowth or encapsulation within the tissue. In addition, although Bennett (’301) discloses the stimulation of target nerve fibers, particularly type Ia and Ib, and 
Boggs teaches a method of percutaneously implanting a flexible, open-coiled helical structure for implantation in a human via a non-surgical procedure (paragraphs 146, 152, 153, and 157); and permitting fibrotic ingrowth or encapsulation of the helical structure (paragraph 152); and ultimately stimulating the target tissues after ingrowth or encapsulation has occurred (paragraphs 154, and 155), and that the helical structure is moved within the tissue (paragraph 152: the flexible coil withstands the movement of the surrounding tissue such as stretching, bending, pushing, pulling, crushing, to contribute a desirable fatigue life; Based on the choice of flexible coil, and given the recitation that said coil works alongside the dynamic movement of the surrounding tissue, one of ordinary skill would recognize that the implanted coil is moved). Boggs further teaches that the device can avoid the generation of action potentials in non-target type IV nerve fibers (paragraphs 219 and 236). Boggs further teaches that the flexible helical coil structure is advantageous because it possesses desirable properties, such as fatigue life, that reduce the risk of mechanical failure, and work well with the dynamics of the surrounding tissues (paragraph 152). Boggs also teaches that the partial encapsulation of the helical structure is advantageous in encouraging the anchoring of the device within the tissue which helps in preventing the dislodging of the implant (paragraphs 152 and 154).

Bennett ‘454 teaches a method of percutaneously implanting a lead, and relieving pain via electrical stimulation, and further teaches that the method of pain relief may also be accomplished without electrical stimulation by generating action potential in afferents by the lead transferring energy from body movement to the tissue to reduce a perception of pain (paragraphs 70-72, the lead is flexible and repeated muscle movement stimulates the afferent nerves), and further indicates that the lead is configured to move within the tissue (paragraph 144: the flexible coil can withstand the movement of the surrounding tissue such as stretching, bending, pushing, pulling, crushing, to contribute a desirable fatigue life, and operate free from mechanical failure; Based on the choice of flexible coil, and given the recitation that said coil works alongside the dynamic movement of the surrounding tissue, one of ordinary skill would recognize that the implanted coil is mechanically manipulated by the surrounding tissue when the muscles are moved, and that when the implant deforms based on this movement, it is capable of innervating the surrounding nerves). Bennet (‘454) suggests that this method may generate desynchronized action potentials in the afferent fibers which could increase the potential therapeutic pain relief, and would advantageously be more similar to the natural action potential propagation that occurs in nerve fibers as a result of muscle contraction (paragraph 70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennet (‘301) in view of Boggs to provide an implantable helical coil structure to be encapsulated in the tissue because such a coil structure does not easily undergo fatigue stress reducing the risk of mechanical failure of the coil, and the 
Regarding claim 2, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 1, as discussed above.
Bennet (‘301) further discloses the method wherein the at least one of Type Ia and Ib target afferent nerve fibers are located between a neural receptor and the central nervous system (paragraphs 21 and 23; claim 4). 
Regarding claim 3, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 1, as discussed above.
Bennet (‘301) further discloses a method wherein the at least one of Type Ia and Ib target afferent nerve fibers innervate neural receptors (paragraph 22; claim 6). 
Regarding claim 4, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 1, as discussed above.
Bennett (‘301) further discloses a method wherein the neural receptors are proprioceptors (paragraphs 22, 23, and 63; claim 7). 
Regarding claim 5, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 1, as discussed above.
Bennett (‘301) further discloses a method wherein the at least one of Type Ia and Ib target afferent nerve fibers are in neural communication with neural receptors and are activated at a location that is between the neural receptors and a central nervous system (paragraph 23; claim 8). 
Regarding claim 6, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 5, as discussed above.
Bennett (‘301) further discloses a method wherein the neural receptors are proprioceptors (paragraph 23; claim 8). 
Regarding claim 8, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 1, as discussed above.
Bennett further discloses a method wherein the at least one of Type Ia and Ib target afferent nerve fibers are located outside a neural receptor (paragraph 20). 
Regarding claim 11, Bennett (‘301) discloses a method for reducing a perception of pain by an animal of a hyper-sensitized portion of the animal nervous system (paragraph 27; claim 19) comprising: applying mechanical stimulation through an implantable device inserted into tissue connected to neural receptors of target Type I afferent nerve fibers to generate an action potential in the target Type I afferent nerve fibers while avoiding delivering mechanical 
It is important to note that the term “hyper-sensitized” is being interpreted to refer to as the over-stimulation of nerves that often results in chronic pain in the human body.
Bennet ‘301 discloses a method of implanting a device percutaneously in a human for the purpose of relieving pain via electrical stimulation (paragraphs 54 and 58). Target fibers include type Ia and type Ib afferent nerve fibers (paragraph 54) in order to reduce the patient’s perception of pain (paragraph 5). Bennett explains that innervation of the disclosed afferent fibers occur as a result of mechanically stimulating mechanoreceptor pathways that supply the afferent nerve fibers with stimulation in turn (paragraph 54). Bennet ‘301 also refers to non-target nerve fibers, explaining that decreasing the excitability of non-target nerve fibers help to achieve pain relief in the outlined method (paragraph 75). Bennett ‘301 suggests that pain relief can be achieved by generating action potentials in non-nociceptive (type Ia and type Ib) nerve fibers, in order to help quiet the transmission of nociceptive pain signals to the central nervous system (paragraphs 5 and 43). Further, Bennett ‘301 states that type III and type IV nerve fibers are nociceptive fibers (paragraphs 51 and 52). One of ordinary skill in the art would recognize that avoiding the generation of action potentials in type III and type IV nerve fibers would help reduce the perception of pain in a patient, as these nerve fibers are responsible for sensing and sending pain signals to the brain as per Bennett’s disclosure.
Bennet ‘301 is silent as to the implantation of a flexible, open-coiled helical structure, and its subsequent fibrotic ingrowth or encapsulation within the tissue. In addition, although Bennett ‘301 discloses the stimulation of target nerve fibers, particularly type Ia and Ib, and cites 
Boggs teaches a method of percutaneously implanting a flexible, open-coiled helical structure for implantation in a human via a non-surgical procedure (paragraphs 146, 152, 153, and 157); and permitting fibrotic ingrowth or encapsulation of the helical structure (paragraph 152); and ultimately stimulating the target tissues after ingrowth or encapsulation has occurred (paragraphs 154, and 155). Boggs further teaches that the device can avoid the generation of action potentials in non-target type IV nerve fibers (paragraphs 219 and 236) and that the helical structure is configured to move within the tissue (paragraph 152: the flexible coil withstands the movement of the surrounding tissue such as stretching, bending, pushing, pulling, crushing, to contribute a desirable fatigue life; Based on the choice of flexible coil, and given the recitation that said coil works alongside the dynamic movement of the surrounding tissue, one of ordinary skill would recognize that the implanted coil is mechanically manipulated). Boggs teaches that the flexible helical coil structure is advantageous because it possess desirable properties, such as fatigue life, that reduce the risk of mechanical failure, and work well with the dynamics of the surrounding tissues (paragraph 152). Boggs also teaches that the partial encapsulation of the helical structure is advantageous in encouraging the anchoring of the device within the tissue which helps in preventing the dislodging of the implant (paragraphs 152 and 154).
Bennett (‘301) and Boggs are silent as to a method wherein the mechanical stimulation occurs without electrical stimulation. 
flexible coil withstands the movement of the surrounding tissue such as stretching, bending, pushing, pulling, crushing, to contribute a desirable fatigue life; Based on the choice of flexible coil, and given the recitation that said coil works alongside the dynamic movement of the surrounding tissue, one of ordinary skill would recognize that the implanted coil is mechanically manipulated, and that when the implant deforms based on this movement, it is capable of innervating the surrounding nerves). Bennet (‘454) suggests that this method may generate desynchronized action potentials in the afferent fibers which could increase the potential therapeutic pain relief, and would advantageously be more similar to the natural action potential propagation that occurs in nerve fibers (paragraph 70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennet ‘301 in view of Boggs to provide an implantable helical coil structure to be encapsulated in the tissue because the coil structure does not easily undergo fatigue stress reducing the risk of mechanical failure, and the coil’s flexibility allows for the dynamic movement of the tissues, nerves, and muscles surrounding the implant. It would have been rendered further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett (‘301) in view of Boggs in further view of Bennett (‘454) to stimulate nerve fibers without electrical stimulation because this method may 
Regarding claim 12, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 11, as discussed above.
Bennet (‘301) further discloses the method wherein the animal is a human and the target Type I afferent nerve fibers are located neurologically between and outside a neural receptor and a central nervous system of the human (paragraph 20). 
Regarding claim 13, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 11, as discussed above.
Bennett (‘301) further discloses the method wherein the mechanical stimulation is performed for a predetermined treatment time, and wherein the reduction of perception of pain occurs at least partially during the treatment time and after the end of the predetermined treatment time (paragraph 28; claim 20). 
Regarding claim 14, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 11, as discussed above.
Bennett (‘301) further discloses the method wherein the target Type I afferent nerve fibers include either of Type Ia and Type Ib nerve fibers (paragraph 54). 
Regarding claim 16, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) disclose the method according to claim 11, as discussed above.

Bennett (‘454) teaches the method wherein the mechanical stimulation causes stretching of tissues and activation of nerve endings or receptors connected to afferent fibers proximate to the tissues (paragraph 71). According to Bennett (‘454) the method of innervating afferent fibers via muscle stretching more closely mimics the natural innervation in the body while still providing pain relief (paragraph 70 and 71).
Regarding claim 17, Bennett (‘301) in view of Boggs in further view of Bennett (‘454) in further view of Bennett (‘454) disclose the method according to claim 16, as discussed above.
Bennett (‘454) further discloses the method wherein the stretching is above the threshold for generation of action potentials in target Type I fibers while also being below the threshold for generation of action potentials in non-target Type III and Type IV fibers (paragraph 68). 
Bennett (‘454) explains that the activation of the type I fibers occurs above a threshold value, and that activating the type I fibers prevents activity in the type IV fibers in order to effectively reduce the perception of pain an individual experiences (paragraph 68). 
Further, Bennett (‘301) states that type III and type IV nerve fibers are nociceptive fibers (paragraphs 51 and 52). One of ordinary skill in the art would recognize that avoiding the generation of action potentials in type III and type IV nerve fibers would help reduce the perception of pain in a patient, as these nerve fibers are responsible for sensing and sending pain signals to the brain as per Bennett’s (‘301) disclosure.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2012/0310301) in view of Boggs (US 2012/0290055) and in further view of Bennett (US 2010/0036454), as applied to claims 1 and 11 above, in further view of Sachs (US 2008/0228241).
Regarding claim 7, Bennett (‘301) in view of Boggs disclose the method according to claim 1, as discussed above.
Bennett (‘301) further discloses that neurostimulation can occur within afferent pathways while not occurring in efferent pathways (abstract; paragraph 56). Bennett (‘301) indicates that prior art neurostimulation techniques operate on the presumption that recruitment of the efferent fibers is undesirable with respect to pain management because activation of efferents causes patient discomfort (paragraph 6).
However, Both Bennett (‘301) and Boggs fail to explicitly disclose that the efferent nerve fibers are specifically non-targeted.
Sachs teaches a neurostimulation implant wherein the non-target nerve fibers include efferent nerve fibers (paragraph 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett (‘301) in view of Boggs in further view of Bennett (‘454) in further view of Sachs to include efferent nerve fibers in the non-targeted group because activation of the efferent pathways cause patient discomfort (per Bennett ‘301 disclosure), which effectively contradicts the pain management therapy.
Regarding claim 15, Bennett (‘301) in view of Boggs disclose the method according to claim 11, as discussed above.
Bennett (‘301) further discloses that neurostimulation can occur within afferent pathways while not occurring in efferent pathways (abstract; paragraph 56). Bennett (‘301) indicates that prior art neurostimulation techniques operate on the presumption that recruitment of the efferent fibers is undesirable with respect to pain management because activation of efferents causes discomfort (paragraph 6).
However, Both Bennett (‘301) and Boggs fail to explicitly disclose that the efferent nerve fibers are specifically non-targeted.
Sachs teaches a neurostimulation implant wherein the non-target nerve fibers include efferent nerve fibers (paragraph 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett (‘301) in view of Boggs in further view of Bennett (‘454) in further view of Sachs to include efferent nerve fibers in the non-targeted group because activation of the efferent pathways cause patient discomfort (per Bennett ‘301 disclosure), which effectively contradicts the pain management therapy.
Claims 19-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs (US 2012/0290055) in view of Bennet (US 2012/0310301) and in further view of Bennett (US 2010/0036454).
Regarding claim 19, Boggs discloses a method of pain relief comprising: positioning a stimulation device having an open coil, helical structure in human tissue (paragraphs 146 and flexible coil withstands the movement of the surrounding tissue such as stretching, bending, pushing, pulling, crushing, to contribute a desirable fatigue life); and does not generate action potentials in non-target Type III and/or Type IV afferent nerve fibers (paragraphs 152, 157, 236; claim 3). 
Boggs discloses the implantation of a helical coil structure in human tissue, permitting the encapsulation of the structure in order to provide pain relief (abstract; paragraphs 146 and 153). The goal of the device is to affect innervation of afferent nerves (claim 3) while avoiding the generation of action potentials in non-target fibers, such as type IV fibers (paragraph 236).
Boggs is silent as to the implantation of the device near neural receptors of type I nerve fibers, and the specific afferent nerve fibers that are to be innervated, and does not disclose that the method can be achieved without electrical stimulation. Based on the choice of flexible coil, and given the recitation that said coil works alongside the dynamic movement of the surrounding tissue, one of ordinary skill would recognize that the implanted coil is mechanically manipulated (paragraph 152).
Bennett (‘301) teaches an implantable device for the relief of pain wherein the implant is placed proximate to neural receptors of target type I afferent nerve fibers (paragraphs 54 and 58), and action potentials are generated in the target type I afferent nerve fibers (paragraph 54; claims 3 and 10-12). Innervation of the type Ia and type Ib afferent nerve fibers mediates pain relief by activating the pathways associated with mechanoreceptors and proprioceptors.
flexible coil withstands the movement of the surrounding tissue such as stretching, bending, pushing, pulling, crushing, to contribute a desirable fatigue life, and that when the implant deforms based on this movement, it is capable of innervating the surrounding nerves). Bennet (‘454) suggests that this method may generate desynchronized action potentials in the afferent fibers which could increase the potential therapeutic pain relief, and would advantageously be more similar to the natural action potential propagation that occurs in nerve fibers (paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boggs in view of Bennett (‘301) in further view of Bennett (‘454) to provide an implantable helical coil structure to provide pain relief wherein the type I nerve fibers are innervated because innervation of the type Ia and type Ib afferent nerve fibers mediates pain relief by activating the pathways associated with mechanoreceptors and proprioceptors, and to further provide the method without electrical stimulation in order to generate desynchronized action potentials in the afferent fibers which could increase the potential therapeutic pain relief, and would advantageously be more similar to the natural action potential propagation that occurs in nerve fibers.
Regarding claim 20, Boggs in view of Bennett (‘301) in further view of Bennett (‘454) disclose the method of claim 19, as discussed above.

Regarding claim 22, Boggs in view of Bennett (‘301) in further view of Bennett (‘454) disclose the method of claim 19, as discussed above.
Bennett (‘454) further discloses wherein a proximal section of the stimulation device is positioned outside of the human tissue and is covered by a bandage (paragraph 47). 
Bennett (‘454) discloses that the treatment can be realized without electrical stimulation, by virtue of normal muscle contraction (paragraph 70). Bennett (‘454) further recites that the percutaneous treatment is tested via a home-trial to determine whether or not pain relief can be sustained by virtue of the implantable device in the home environment (paragraphs 78-80). Bennett (‘454) also indicates that if the trial implant is converted to a more permanent percutaneous implant, that this system is advantageous because it decreases the need for frequent clinical visits to reposition the device (paragraph 80). Further, Bennett (‘454) states that stimulation can occur in a continuous fashion (paragraph 156). Although Bennett (‘454) refers to the continuous basis of the treatment via electrical stimulation, one of ordinary skill would conclude that, given the recitation that this treatment can be carried out without electrical stimulation (paragraph 70), contraction of the muscle around the implant can be done on a continuous basis, and Bennett (‘454) has indicated that this muscle contraction activates afferent nerve bundles and provides pain relief as well as, if not better than, with electrical stimulation (paragraph 70).
Regarding claim 23, Boggs in view of Bennett (‘301) in further view of Bennet (‘454) disclose the method of claim 19, as discussed above.
Boggs discloses the method further comprising removing of the device via non-surgical procedures after pain relief if first achieved (paragraphs 148 and 153). 
Boggs discloses that the coil is desirably provided with a coating of texturized material in order to permit easy removal of the coil when treatment has ceased (paragraph 148). Boggs further recites that the coil is “minimally invasive” (paragraph 153). Further, Boggs also discloses that the coil may exit the skin layer such that it is partially contained outside of the tissue (paragraph 158; Fig. 11C). Given that the plain meaning of the term “minimally invasive” encompasses procedures to be completed with needle-puncture wherein no incision is made, that the coil, in part, can be contained outside of the skin layer, and that said coil is treated with a coating to make removal easy, it can be concluded that the removal of the device can be done non-surgically. Boggs also indicates that the treatment is temporary, specifically if the percutaneous implant is utilized (paragraph 214), and removal of the device can occur as quickly as minutes after initial treatment up to weeks (paragraph 174). In embodiments where the implant is removed after minutes, it is possible to conclude that the device was removed after pain relief was first achieved.
Regarding claim 24, Boggs in view of Bennett (‘301) in further view of Bennet (‘454) disclose the method of claim 23, as discussed above.
Bennett (‘301) further discloses the method wherein pain relief continues to be realized after removal of the device (paragraph 28; claim 20). 

Regarding claim 25, Boggs in view of Bennett (‘301) in further view of Bennett (‘454) disclose the method of claim 19, as discussed above.
Boggs further discloses the method wherein the device comprises a helically-coiled wire lead (paragraph 153).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785